Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 8 and 11-12 in the reply filed on 4/13/2022 is acknowledged.  Claims 13-21, 24 and 25 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008028657 hereinafter WO 657 taken collectively with US Patent Application Publication 20090247424 by Chilkoti et al, as evidence by US Patent Application Publication 20140220143 by Dhar et al. and Brittanica.com (“Plastic”).
Claim 1:  WO 657 discloses a method of fabricating a flexible surface plasmon resonance, SPR, film comprising the steps of: depositing a metal film on a ductile polymer film having a first length to form a composite PCL-based film; and stretching the composite PCL-based film such that the ductile PCL-based film undergoes an irreversible transformation to form the SPR film exhibiting a second length that is larger than the first length (abstract, Figure 1a-1b, 3, and accompanying text to these figures).  While the prior art fails to disclose irreversible transformation (i.e. stretching is reversible to further tune to angle of incidence), because the stretching creates the tunability, it would have been obvious to have provided an irreversible transformation, i.e. stretch and maintain at the desired length (since the claims do not define the scope and irreversible is merely selecting the desired length and maintaining this length) to achieve the benefits of setting the sensor parameters to the angle of incidence or wavelength. 
WO 657 discloses using an elastic substrate and exemplifies a PDMS substrate; however, fails to explicitly discloses ductile poly (ε-caprolactone), PCL-based.  However, Chilkoti, also forming a sensor, such as a SPR (0018), discloses known polymers as substrate for these sensors include PDMS or ductile poly (ε-caprolactone), see 0040.  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art at the time of the invention, it would have been obvious to have using the PCL as taught by Chilkoti with a reasonable expectation of predictable results because WO 657 exemplified PDMS and Chilkoti specifically discloses PDMS and PCL are known alternatives for sensor polymer substrates.   The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.   Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.
	Claim 2:  WO 657 discloses bio-compatibility (page 12, lines 15-25).
	Claim 3:  Poly (ε-caprolactone), PCL, is a known semi-crystalline polymer material (see Dhar at 0084)
	Claim 4:  Semi-crystalline polymers includes two states, crystallites within amorphous (Britannica, “Physical States and molecular morphologies”, stating “semicrystalline materials display crystalline regions, called crystallites, within an amorphous matrix”)
	Claim 5:  WO 657 discloses SPR film exhibits two regions as claimed (Figure 3).
	Claim 6:  WO 657 discloses the SPR film discloses what can reasonably be considered plasmonic nanogaps and/or nanogrooves (Figure 3).
	Claim 8:  WO 657 discloses silver, gold, aluminum (pages 9-10) and discloses the thickness of the metal film is about 10 nm as claimed (see Figure 3, page 9), additionally page 2, lines 20-30).;
	Claim 11:  WO 657 discloses stretching is done uniaxially (Figure 1a-1b).
	Claim 12:  WO 657 discloses performing what can reasonably be considered Surface enhanced Raman Spectroscopy, SERS, comprising using the SPR film fabricated as a SERS substrate, by detecting molecules absorbed on the metal surface (claims 12-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/Primary Examiner, Art Unit 1718